38 N.Y.2d 878 (1976)
Mars Associates, Inc. & Normel Construction Corp., Joint Venturers, Respondent,
v.
Health and Mental Hygiene Facilities Improvement Corporation, Appellant.
Court of Appeals of the State of New York.
Argued January 14, 1976.
Decided February 12, 1976.
Louis J. Lefkowitz, Attorney-General (Thomas P. Zolezzi and Ruth Kessler Toch of counsel), for appellant.
Eli Saul Cohn and Franklin E. Tretter for respondent.
Concur: Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE.
Order affirmed, with costs, on the opinion by Mr. Justice LOUIS M. GREENBLOTT at the Appellate Division (47 AD2d 5).